MEMORANDUM ***
Marie Hartwig appeals pro se from the district court’s summary judgment for the Del Norte County Unified School District in Hartwig’s Title VII retaliation action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the order granting summary judgment de novo, Scheuring v. Traylor Bros., Inc., 476 F.3d 781, 784 (9th Cir.2007), and we affirm.
The district court properly granted summary judgment because Hartwig raised no genuine issue of material fact on the question whether her detailed, informal complaint to the School District included allegations of sexual harassment by her supervisor, or any other conduct proscribed by Title VII. See Fed.R.Civ.P. 56(c). It did not. Thus, Hartwig was not engaged in Title VII protected activity when she submitted her informal complaint. See 42 U.S.C. § 2000e-3(a); Learned v. City of Bellevue, 860 F.2d 928, 932 (9th Cir.1988) (“[T]he opposed conduct must fairly fall within the protection of Title VII to sustain a claim of unlawful retaliation.”). Therefore, Hartwig’s Title VII retaliation claim is not viable. See Freitag v. Ayers, 468 F.3d 528, 541-42 (9th Cir.2006) (holding that the opposition clause of 42 U.S.C. § 2000e-3(a) requires a showing that, inter alia, the employer knew plaintiff was involved in a protected activity).
Hartwig’s remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.